
	

113 HR 5730 IH: To make nine month foreclosure and eviction protections for servicemembers permanent, and for other purposes.
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5730
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To make nine month foreclosure and eviction protections for servicemembers permanent, and for other
			 purposes.
	
	
		1.Nine month protections for members of uniformed services relating to mortgages, mortgage
			 foreclosure, and eviction made permanent
			(a)Repeal of revival provisionSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208) is amended by striking paragraph (3).
